Title: From Alexander Hamilton to Rufus Graves, 15 January 1800
From: Hamilton, Alexander
To: Graves, Rufus


          
            Sir,
            N York Jany. 15th. 1800
          
          Your letters of the second of December and of the first of January have been received.
          I leave it to your discretion to keep the recently enlisted recruits at their respective rendezvouses during the winter, or to send them on to their encampment at Oxford. They must however be at however march for their encampments quarters by the first of April.
          I can not see how any difficulty should arise in the on the subject of the monthly muster rolls. The men who are not at the encampment will, of course, be stated as absent, and a remark will be made to shew how they are absent. Nothing more is necessary.
          You did right in mustering the men with the assistance of a Surgeon. It gives me pleasure to observe that the number discharged was so small, confiding perfectly that all who have been approved possess the requisite qualifications. It will be proper to enquire The circumstance certainly reflects honor on your officers. You will however enquire whether there was have no doubt enquired whether there was any impropriety of conduct in the persons who enlisted the three that have been discharged in case that they may be made responsible for any departure from the rules convinced as you must be of the necessity of making them responsible for departures that might have been avoided from the rules prescribed for their government.
          The Deserter of whom you speak must be tried by a Court Martial before any ulterior disposition can be made of him. I have given made the necessary directions communication to Major Bewell.
          W—
          Colonel Graves—
        